Name: Commission Regulation (EC) No 2232/2002 of 13 December 2002 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32002R2232Commission Regulation (EC) No 2232/2002 of 13 December 2002 altering the export refunds on cereals and on wheat or rye flour, groats and meal Official Journal L 338 , 14/12/2002 P. 0026 - 0027Commission Regulation (EC) No 2232/2002of 13 December 2002altering the export refunds on cereals and on wheat or rye flour, groats and mealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular the fourth subparagraph of Article 13(2) thereof,Whereas:(1) The export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EC) No 2117/2002(3).(2) It follows from applying the detailed rules contained in Regulation (EC) No 2117/2002 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The export refunds on the products listed in Article 1(a), (b) and (c) of Regulation (EEC) No 1766/92, exported in the natural state, as fixed in the Annex to Regulation (EC) No 2117/2002 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein.Article 2This Regulation shall enter into force on 14 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 324, 29.11.2002, p. 46.ANNEXto the Commission Regulation of 13 December 2002 altering the export refunds on cereals and on wheat or rye flour, groats and meal>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The other destinations are as follows:C01 All destinations except for Poland, Lithuania, Estonia, Latvia and Hungary.C06 All destinations except for Lithuania, Estonia, Latvia and Hungary.C07 All destinations except for Estonia, Latvia and Hungary.